Citation Nr: 1422516	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for benefits through the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) as the Veteran's spouse from April 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran died in March 2001.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 decision of the Health Administration Center (HAC) in Denver, Colorado, that determined that the appellant was no longer eligible for CHAMPVA benefits.

On her VA Form 9, the appellant requested a videoconference hearing before the Board.  The hearing was scheduled for March 5, 2013, at the Denver Regional Office (RO); however, the appellant did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2013), when a claimant fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The appellant cancelled her enrollment in Medicare Part B effective April 1, 2010.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant from April 1, 2010, have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2013); 38 C.F.R. § 17.271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the HAC, Denver, Colorado.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2013).

Individuals under age 65 retain CHAMPVA benefits eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271(b)(1) (2013).

In this case, the appellant contends that she was told by an HAC representative that she should cancel her Medicare Part B enrollment as she was "duplicating services."  She further states that, had she known that cancelling her Medicare Part B would have resulted in loss of CHAMPVA benefits, she would not have cancelled Part B, and that she has experienced extreme hardship as a result of losing her CHAMPVA benefits.  Finally, she avers that Tricare beneficiaries in similar situations are given continued benefits until they are able to enroll in Medicare again, and that she should be afforded the same relief.

The evidence reflects that the appellant applied for CHAMPVA benefits in March 2001, and that her application was approved in June 2001.   

The appellant enrolled in Medicare Parts A and B effective May 1, 2009 (see the undated copy of the appellant's Medicare Health Insurance card in the claims file).   

In November 2010, the Social Security Administration (SSA) sent the appellant a letter stating that SSA received her Congressional inquiry and was unable to reinstate Medicare Part B with a termination month of April 2010.  The letter further advised her that she could reenroll for Part B during the general enrollment period in January through March of each year, and that coverage would begin the following July.  

In December 2010, based on the information received from the SSA that the appellant was no longer enrolled in Medicare Part B, the HAC informed her that she was no longer eligible for CHAMPVA benefits.   

The Board acknowledges the appellant's contention that the HAC misled her into cancelling her Medicare Part B enrollment.  However, a review of the record does not reveal any documentation of such communication.  Moreover, the CHAMPVA handbook includes a section on eligibility requirements which states that if you are under the age 65 and eligible for Medicare Part A, you must "always" have Medicare Part B to be eligible for CHAMPVA benefits.  A copy of the CHAMPVA handbook can be found online.  See http://www.va.gov/hac/forbeneficiaries/champva/handbook.asp.  

Therefore, the Board finds that the appellant became ineligible for CHAMPVA benefits effective April 1, 2010, the date she cancelled her Medicare Part B enrollment.

While the Board is sympathetic to the appellant and the stress that this matter has caused, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Unfortunately, there simply is no legal provision pursuant to which the Board may grant the benefits sought by the appellant.  Therefore, entitlement to CHAMPVA benefits from April 1, 2010, must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  



ORDER

Eligibility for benefits through CHAMPVA for the appellant from April 1, 2010, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


